
	
		IV
		House Calendar No. 77
		112th CONGRESS
		1st Session
		H. RES. 418
		[Report No. 112–230]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2011
			Mr. Dreier, from the
			 Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Providing for consideration of the Senate
		  amendment to the bill (H.R. 2832) to extend the Generalized System of
		  Preferences, and for other purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to take from the Speaker's table the bill (H.R. 2832) to
			 extend the Generalized System of Preferences, and for other purposes, with the
			 Senate amendment thereto, and to consider in the House, without intervention of
			 any point of order, a motion offered by the chair of the Committee on Ways and
			 Means or his designee that the House concur in the Senate amendment. The Senate
			 amendment shall be considered as read. The motion shall be debatable for one
			 hour equally divided and controlled by the chair and ranking minority member of
			 the Committee on Ways and Means. The previous question shall be considered as
			 ordered on the motion to its adoption without intervening motion.
		
	
		October 3, 2011
		Referred to the House Calendar and ordered to be
		  printed
	
